DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020, 8/1/2020, and 4/13/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 contain the limitation of “wherein P1 and P2 are semiconductor device-like pitches”.  This limitation is indefinite as semiconductors  do not have pitches.  Examiner cannot determine what a semiconductor device like pitch is.

Claims 3-4 and 13-14 are rejected as depending a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Levinski et. al. (US 2017/0146810) .

Regarding claim 1 Levinski teaches (fig. 3) a grating for use in metrology comprising: 
a periodic structure comprising a plurality of units having a pitch P (para. 0031), at least one  unit of said plurality of units comprising: 
at least a first periodic sub-structure having a first sub-pitch P1 smaller than said pitch P (para. 0031), 
and at least a second periodic sub-structure arranged along-side and separated from said first periodic sub-structure within said at least one unit and having a second  sub-pitch P2 smaller than said pitch P and different from said first sub-pitch P1 (para. 0031),
 P1 and P2 being selected to yield at least one Moiré pitch Pm = P1*P2/(P2 – P1), said pitch P being an integer multiple of said first sub-pitch P1 and of said second sub-pitch P2 (para. 0031).

Regarding claim 5 Levinski teaches (fig. 3) a grating for use in metrology where  P ≥ 200 nm (para. 0032).

Regarding claim 6 Levinski teaches (fig. 3) a grating for use in metrology where  P1 and P2 ≤ 200 nm (para. 0032).

Regarding claim 7 Levinski teaches (fig. 3) a grating for use in metrology, where said first and second periodic sub- structures lie along a common axis, P1 and P2 being defined along said common axis (para. 0026).

Regarding claim 8 Levinski teaches (fig. 3) a metrology target for measurement of misregistration between layers of a semiconductor device, 
said target comprising at least two gratings, at least one of said at least two gratings comprising the grating of claim 1, said at least two gratings being arranged in a mutually layered configuration (para. 0026). 

Regarding claim 9 Levinski teaches (fig. 2, 3) a grating for use in metrology, where said at least two gratings have the same Moiré pitch (para. 0030).

Regarding claim 10. Levinski teaches (fig. 3) a grating for use in metrology, where said at least two gratings have mutually different Moiré pitches (para. 0031).

Regarding claim 11 Levinski teaches (fig. 3) a method for forming a grating for use in metrology comprising: 
providing a periodic structure comprising a plurality of units having a pitch P, at least one unit of said plurality of units (para. 0031) comprising:
 at least a first periodic sub-structure having a first sub-pitch P1 smaller than said pitch P (para. 0031), 
and at least a second periodic sub-structure arranged along-side and separated from said first periodic sub-structure within said at least one unit and having a second sub-pitch P2 smaller than said pitch P  and different from said first sub-pitch P1, P1 and P2 being selected to yield at least one Moiré pitch Pm = P1*P2/(P2 - P1), said pitch P being an integer multiple of said first sub-pitch P1 and of said second sub-pitch P2 (para. 0031).

Regarding claim 15 Levinski teaches (fig. 3) a method for forming a grating for use in metrology, where P ≥ 200 nm (para. 0032).

Regarding claim 16 Levinski teaches (fig. 3) a method for forming a grating for use in metrology, where P1 and P2 ≤ 200 nm (para. 0032). 

Regarding claim 17 Levinski teaches (fig. 3) a method for forming a grating for use in metrology further comprising arranging said first and second periodic sub-strictures to lie along a common axis, P1 and P2 being defined along said common axis (para. 0026).

Regarding claim 18 Levinski teaches (fig. 3) a method for forming a grating for use in metrology further comprising arranging at least two gratings in a mutually layered configuration to form a metrology target for measurement of misregistration between layers of a semiconductor device, at least one of said at least two gratings comprising the grating of claim 11 (para. 0026).

Regarding claim 19 Levinski teaches (fig. 3) a method for forming a grating for use in metrology, where said at least two gratings have the same Moiré pitch (para. 0030).

Regarding claim 20 Levinski teaches (fig. 3) a method for forming a grating for use in metrology, where said at least two gratings have mutually different Moiré pitches (para. 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/Primary Examiner, Art Unit 2872